SOMERVILLE, J.
The authority conferred on the tenant by the landlord, to clear land for cultivation, clearly conferred on him no authority to make merchandise of the timber on such parts of the premises as he did not clear. It is equally manifest, also, that the authority “to use the land and take care of it” did not confer the power to make merchandise of the growing timber on the premises. The first and second charges given by the court were free from error in asserting these propositions.
So, the third charge correctly postulated, that one who deals with an agent is bound to know the extent of his authority; and, therefore, if the defendant knowingly and intentionally cut growing timber on the plaintiff’s premises, under a claim of authority from the tenant in possession, he must show to the reasonable satisfaction of the jury the authority of the tenant from the landlord to give such permission.
The rulings of the court were all free from error, and the judgment must be affirmed.